Case 0:20-cv-60719-WPD Document 20 Entered on FLSD Docket 06/25/2020 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                               Case Number: 20-cv-60719-WPD

  ITAMAR MEDICAL LTD.,

         Plaintiff,
  v.

  ECTOSENSE NV,

        Defendant.
  ________________________________________/

                      ORDER DENYING AS MOOT MOTION TO DISMISS

         THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss (“Motion”) [DE

  13]. On June 24, 2020, Plaintiff filed an Amended Complaint [DE 19] and, therefore, the Motion

  [DE 13] is now moot.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion [DE 13] is hereby

  DENIED as moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 25th day of June, 2020.




  Copies furnished to:
  Counsel of record
